Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 0-32835 GAMMACAN INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 33-0956433 (State or other jurisdiction of (IRS Employer Identification incorporation or organization) No.) Kiryat Ono Mall Azorim Center A 39 Jerusalem St., 55423 Kiryat Ono, Israel (Address of principal executive offices) + (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 44,958,917 shares issued and outstanding as of August 7, 2007. GAMMACAN INTERNATIONAL, INC. FORM 10-QSB TABLE OF CONTENTS PART I 1 ITEM 1 - FINANCIAL STATEMENTS 1 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF PLAN OF OPERATION 19 ITEM 3 - CONTROLS AND PROCEDURES 29 PART II 30 ITEM 1 - LEGAL PROCEEDINGS 30 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 30 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 30 ITEM 5 - OTHER INFORMATION 30 ITEM 6 - EXHIBITS 31 PART I ITEM 1 - FINANCIAL STATEMENTS GAMMACAN INTERNATIONAL INC. (A Development Stage Company) INTERIM FINANCIAL STATEMENTS AS OF JUNE 30, 2007 TABLE OF CONTENTS Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited): Balance sheets 2 Statements of operations 3 Statements of changes in stockholders equity 4 Statements of cash flows 5 Notes to financial statements 6-18 1 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (US $, except share data) June 30, September 30, (Unaudited) (Audited) Assets CURRENT ASSETS: Cash and cash equivalents $4,756,860 $538,738 Prepaid expenses - Other Total current assets FUNDS IN RESPECT OF EMPLOYEE RIGHTS UPON RETIREMENT LONG TERM DEPOSITS PROPERTY AND EQUIPMENT, NET Total assets $4,899,210 $619,820 Liabilities and stockholders' equity CURRENT LIABILITIES: Accounts payable $650,260 $279,857 Payroll and related accruals Total current liabilities LIABILITY FOR EMPLOYEE RIGHTS UPON RETIREMENT STOCKHOLDERS EQUITY: Preferred stock, $ 0.0001 par value (20,000,000 shares authorized; none issued and outstanding) Common stock, $ 0.0001 par value (100,000,000 authorized shares; 44,916,059 and 28,453,732 shares issued and outstanding as of June 30, 2007 and September 30, 2006, respectively) Additional paid-in capital Warrants Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders equity $4,899,210 $619,820 The accompanying notes are an integral part of the financial statements. 2 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (US $, except share data) Period from October 6, 1998* Nine months ended Three months ended through June 30 June 30 June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) RESEARCH AND DEVELOPMENT COSTS $762,778 $719,153 $279,908 $119,610 $2,277,952 GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS FINANCIAL INCOME ) FINANCIAL EXPENSES LOSS BEFORE TAXES ON INCOME TAXES ON INCOME - - LOSS FROM OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARY MINORITY INTERESTS IN LOSSES OF SUBSIDIARY - ) NET LOSS FOR THE PERIOD $(3,638,142 ) $(1,546,632 ) $(1,517,287 ) $(508,989 ) BASIC AND DILUTED LOSS PER COMMON SHARE $(0.10) $(0.06) $(0.03) $(0.02) WEIGHTED AVERAGE NUMBER OF COMMON SHARES USED IN COMPUTING BASIC AND DILUTED LOSS PER COMMON SHARE 28,453,732 * Incorporation date, (See Note 1a). The accompanying notes are an integral part of the financial statements. 3 GAMMACAN INTERNATIONAL INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (US $, except share data) Deficit accumulated Common Additional during Number of Stock paid-in development Shares Amount Warrants capital stage Total Changes during the period from October 6, 1998 (date of incorporation) to September 30, 2004 (audited) Common stock and warrants issued for cash $5,750 $139,494 $782,141 $- $927,385 Contributed capital Cancellation of shares at June 8, 2004 ) ) Gain on issuance of subsidiary Stock to third party Stock based compensation Net loss ) Balance at September 30, 2004 (audited) Common stock and warrants issued for cash on November 11, 2004, net of issuance costs 97 Common stock and warrants issued for cash on January 25, 2005, net of issuance costs 3 Issuance of warrants to Consultants' Net loss ) ) Balance at September 30, 2005 (audited) ) Common stock and warrants issued for cash on October 31, 2005, net of issuance costs 67 Common stock and warrants issued for cash on December 20, 2005, net of issuance costs Employees and consultants stock based compensation expenses Net loss ) ) Balance at September 30, 2006 (audited) ) Common stock issued for services * 13 Common stock and warrants issued for cash on February 27, 2007, net of issuance costs Common stock issued for conversion of interest 3 Common stock issued for services ** 5 Services not yet rendered ** ) ) Amendment of warrants exercise price *** ) - Employees and consultants stock based compensation expenses Net loss ) ) Balance at June 30, 2007 (unaudited) $4,491 $3,203,600 $8,343,946 $(7,415,555 ) $4,136,482 * The Company issued a total of 171,432. Shares presented in the statement above represent issued shares in respect of services received in the nine months ended June 30, 2007 (See also Note 5b). ** See Note 5q. *** See Notes 5k and 5l. The accompanying notes are an integral part of the financial statements. 4 GAMMACAN INTERNATIONAL INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US $) Period from October 6, Nine months ended 1998* to June 30, June 30, Unaudited Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the period $(3,638,142 ) $(1,546,632 ) $(7,415,555) Adjustments required to reconcile net loss to net cash used in operating activities: Income and expenses not involving cash flows: Depreciation Common stock issued for services - Minority interests in losses of a subsidiary - - ) Write off of in process research and development - - Employees and consultants stock based compensation expenses Increase in liability for employee rights upon retirement Changes in operating assets and liabilities: Increase in prepaid expenses ) ) ) Increase in other current assets ) ) Increase in current liabilities Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Increase in long term deposits ) ) ) Funds in respect of employee rights upon retirement ) ) ) Purchase of property and equipment ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock and warrants net of issuance costs Net cash provided by financing activities INCREASE IN CASH AND CASH EQUIVALENTS BALANCE OF CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - BALANCE OF CASH AND CASH EQUIVALENTS AT END OF PERIOD * Incorporation date, (See Note 1a) The accompanying notes are an integral part of the financial statements. 5 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - GENERAL: a. Operations: GammaCan International Inc. (A Development Stage Company; "the Company") was incorporated on October 6, 1998, under the laws of the State of Delaware, under the name of San Jose International, Inc. The Company has no significant revenues and in accordance with Statement of Financial Accounting Standard (SFAS) No. 7 Accounting and Reporting by Development Stage Enterprises, the Company is considered a development stage company. On August 19, 2004, the name of the Company was changed from "San Jose International, Inc." to "GammaCan International, Inc.". Our lead product candidate, VitiGam, is an anti-cancer immunotherapy derived entirely from the plasma of donors with vitiligo, a benign skin condition affecting up to 2% of the general population. The Company is developing VitiGam to treat melanoma. The Company has demonstrated that plasma from individuals with vitiligo contains anti-melanoma activities, and the Company is seeking to develop VitiGam for the treatment of Stage III and Stage IV melanoma. The incidence of melanoma continues to increase with little if any therapeutic improvements in the last ten years. We plan to file an Investigational New Drug Application (IND) for VitiGam in late 2007. We believe that the US Food and Drug Administration (FDA) is well acquainted with IgG-based therapies and their non-toxic characteristics from a long history of approvals of products based on plasma. In July 2005 the Company began a non-FDA Phase II clinical study which was cocluded in June 2007. The objective of this study was to test the safety and efficacy of standard (e.g., collected and manufactured from a general population of donors) IgG in patients with three types of late stage malignancies that failed to respond to all other standard therapies as well as certain experimental therapies. The cancers evaluated in this study were: melanoma, prostate, and colon cancer. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has net losses for the period from inception (October 6, 1998) through June 30, 2007 of $7,415,555, as well as negative cash flow from operating activities. Presently, the Company does not have sufficient cash resources to meet its requirements in the twelve months following July 1, 2007. These factors raise substantial doubt about the Company's ability to continue as a going concern. The Company's management estimates that it will be able to finance the Company's activities through future fund raising, though there can be no assurance that the Company will be able to secure future funding on a timely basis, on terms acceptable to the Company or at all. These financial statements do not include any adjustments that may be necessary should the Company be unable to continue as a going concern. The Company's continuation as a going concern is dependent on its ability to obtain additional financing as may be required and ultimately to attain profitability. 6 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - GENERAL (continued) : b. Unaudited interim financial information The accompanying unaudited financial statements of the Company and its subsidiary GammaCan Ltd. (the Subsidiary) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. For further information, refer to the financial statements and footnotes thereto included in the consolidated annual report on Form 10-KSB for the year ended September 30, 2006. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine month period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the year ended September 30, 2007. c. Stock based compensation On August 17, 2004, the Companys board of directors adopted the 2004 Employees and Consultants Stock Option Plan (the 2004 Stock Option Plan). On February 26, 2007, the Companys board of directors adopted the 2007 Global Share Option Plan (the 2007 Stock Option Plan). Under both Plans 10,000,000 shares have been reserved for the grant of options, which may be issued at the discretion of the Companys Board of Directors from time to time. Under these Plans, each option is exercisable into one share of common stock of the Company , par value $0.0001 per share. The options may be exercised after vesting and in accordance with vesting schedules which will be determined by the board of directors for each grant. The maximum term of the option is 10 years. The fair value of each stock option grant was estimated at the date of grant using a Black-Scholes option pricing model. The volatility is based on a historical volatility, by statistical analysis of the weekly share price for past periods. The expected term is the length of time until the expected dates of exercising the options, based on estimated data regarding employees exercise behavior. See Note 5 for information regarding stock options granted in the nine months ended June 30, 2007. 7 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - GENERAL (continued) : c. Stock based compensation (continued) A summary of the status of the Companys stock option plans as of June 30, 2007, and changes during the nine months period ended on this date, is presented below: Nine months ended June 30, 2007 Weighted average Number exercise price $ For options granted to employees and directors: Options outstanding at beginning of the period $1.24 Changes during the period: Granted  at market price Forfeited Options outstanding at end of the period Options exercisable at end of the period The weighted-average grant-date fair value of options granted during the nine and three months periods ended June 30, 2007 and 2006 was $0.36 and $0.45, and $1.19 and $1.28, respectively. The following table presents summary information concerning the options outstanding as of June 30, 2007: Weighted Range of Number average Weighted exercise outstanding at remaining average Aggregate prices June 30, 2007 contractual life exercise price intrinsic value $ Years $ $ 0.45 to 0.61 4,395,000 0.57 28,000 0.93 to 1.37 50,000 1.10 - 4,445,000 0.58 28,000 The following table presents summary information concerning the options exercisable as of June 30, 2007: Weighted Range of Number average Weighted exercise exercisable at remaining average Aggregate prices June 30, 2007 contractual life exercise price intrinsic value $ Years $ $ 0.45 to 0.61 788,500 9.88 0.61 - 0.93 to 1.37 20,833 8.25 1.10 - 809,333 9.84 0.61 - 8 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - GENERAL (continued) : c. Stock based compensation (continued) Unrecognized compensation as of June 31, 2007 totaled $1,755,494, to be depreciated over the next 44 months. Until September 30, 2006, the Company accounted for employees share-based payment under the intrinsic value model in accordance with Accounting Principles Board Opinion No. 25 - Accounting for Stock Issued to Employees (APB 25) and related interpretations. In accordance with Statement of Financial Accounting Standards No. 123 - Accounting for Stock-Based Compensation (FAS 123), as amended by Statement of Financial Accounting Standards No. 148, Accounting for Stock-Based Compensation - Transition and Disclosure, the Company disclosed pro forma information, assuming the Company had accounted for employees share-based payments using the fair value-based method defined in FAS 123. On October 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share-based Payment (FAS 123(R)). FAS 123(R) supersedes APB 25 and related interpretations and amends Statement of Financial Accounting Standards No. 95, "Statement of Cash Flows" (FAS 95). FAS 123(R) requires awards classified as equity awards be accounted for using the grant-date fair value method. The fair value of share-based payment transactions is recognized as expense over the requisite service period, net of estimated forfeitures. The Company estimated forfeitures based on historical experience and anticipated future conditions. This Statement became effective as of the beginning of the first annual reporting period that begins after December 15, 2005, for small business issuers, which was October 1, 2006 for the Company. In March 2005, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 107 (SAB 107). SAB 107 provides supplemental implementation guidance on FAS 123(R), including guidance on valuation methods, inventory capitalization of share-based compensation cost, income statement effects, disclosures and other issues. SAB 107 requires share-based payment to be classified in the same expense line items as cash compensation. The Company has applied the provisions of SAB 107 in its adoption of FAS 123(R). In addition, the Company has reclassified share-based payment from prior periods to correspond to current period presentation within the same operating expense line items as cash compensation paid to employees. The Company elected to recognize compensation cost for an award with only service conditions that has a graded vesting schedule using the accelerated method based on multiple option award approach. This Statement applies to all awards granted or modified after the Statements effective date. In addition, compensation cost for the unvested portion of previously granted awards that remain outstanding on the Statements effective date shall be recognized on or after the effective date, as the related services are rendered, based on the awards grant-date fair value as previously calculated for the pro-forma disclosure under FAS 9 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - GENERAL (continued) : c. Stock based compensation (continued) The Company applied the modified prospective application transition method, as permitted by the Statement. Under such transition method, upon the adoption of FAS 123R, the Companys financial statements for periods prior to the effective date of the Statement are not restated. Costs incurred related to the implementation of FAS 123R for nine and three months periods ended June 30, 2007 were $1,212,674 and 540,421, respectively. Costs incurred related to APB 25 for the nine and three months period ended June 30, 2006 were $79,010 and $70,280, respectively. The Company accounts for equity instruments issued to third party service providers (non-employees) in accordance with the fair value based on an option- pricing model, pursuant to the guidance in EITF 96-18 Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling Goods or Services. The fair value of the options granted is revalued over the related service periods and recognized using the accelerated method. The following table illustrates the pro - forma effect on net loss and loss per share of common stock assuming the Company had applied the fair value recognition provisions of FAS 123 to its stock-based employee compensation: Nine months ended Three months ended June 30, 2006 June 30, 2006 Net loss as reported $(1,546,632) $(508,989) Deduct: Stock based employee compensation expense included in net loss as reported Add: pro forma stock based employee compensation expense determined under fair value method for all awards (573,927) (409,595) Recognize the reversal of the pro forma stock based employee compensation expense determined under fair value method due to forfeiture of awards granted to employees - Pro-forma net loss $(1,961,873) $(848,304) Net loss per common shares: Basic and diluted loss per share - as reported $(0.06) $(0.02) Basic and diluted loss per share  pro- forma $(0.07) $(0.03) 10 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - GENERAL (continued) : d. Recently issued accounting pronouncements 1. In July 2006, the FASB issued FASB Interpretation No. 48 Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement 109 (FIN 48). FIN 48 prescribes a comprehensive model for recognizing, measuring and presenting in the financial statements tax positions taken or expected to be taken on a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties and disclosure requirements for uncertain tax positions. FIN 48 is effective for fiscal years beginning on or after December 15, 2006 (October 1, 2007, for the Company). The provisions of FIN 48 shall be applied to all tax positions upon initial adoption of this Interpretation. Only tax positions that meet the more likely than not recognition threshold at the effective date may be recognized or continue to be recognized upon adoption of this Interpretation. The cumulative effects, if any, of applying this Interpretation will be recorded as an adjustment to retained earnings. The Company is currently assessing this standard effect on its financial statements in future periods. 2. In September 2006, the FASB issued Statement of Financial Accounting Standard No. 157, "Fair Value Measurements" (FAS 157). FAS 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements. FAS 157 will apply whenever another standard requires (or permits) assets or liabilities to be measured at fair value. The standard does not expand the use of fair value to any new circumstances. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years, which is the year beginning October 1, 2008 for the Company. 3. In February 2007, the FASB issued SFAS 159, "The Fair Value Option for Financial Assets and Financial Liabilities." This standard permits companies to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. This statement will be effective for fiscal years beginning on or after November 15, 2007 (October 1, 2008, for the Company). The Company is currently evaluating the impact that the adoption of SFAS 159 will have on its consolidated financial statements. 11 GAMMACAN INTERNATIONAL INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - GENERAL (continued) : e. Recently issued accounting pronouncements (continued) 4. In September 2006, the SEC issued Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying
